DETAILED ACTION
1.    This is a Non-Final Office Action Correspondence in response to pre-appeal conference for U.S. Application No. 14/861530 filed on January 28, 2021.

	
	
Information Disclosure Statement
2.	The Information Disclosure Statement filed on February 17, 2021, April 01, 2021 and April 22, 2021 was reviewed and accepted by the Examiner.


					Status of Claims
3.	Claims 1-10 and 12-21 are pending in this Office Action.


		

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-7, 9-11 and 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford U.S. Patent No. 7,415,462 (herein as ‘Bradford’) and further in view of “Placing Query Term Proximity In Search Context” by Tirthankar Barik and Vikram Singh (herein as ‘Barik’).

As to claim 1 Bradford teaches a system for generating concept-based search summaries from a plurality of documents, the system comprising: a first graphical user interface configured to receive information identifying a meaning taxonomy including (a) one or more syntactic structures that associate non-normalized terms with a plurality of normalized terms and (b) at least one disambiguation term (Col. 6 Lines 15-20 Bradford discloses latent semantic indexing that provides a vector space that is used to extract semantic information within a collection of text.  The vector space is seen as the syntactic structure. Col. 9 Ln. 5-14 Bradford discloses such information consist of a small collection of text in which word senses have been tagged with meaning, as described below. Such as a dictionary or thesaurus, matching the sense of a term with the closest meaning or the preponderant meaning of the terms near to the sense under consideration. The thesaurus is seen as the taxonomy. The sense of a term is seen as the disambiguation term. Bradford also discloses if the documents, near the implicit position of strike*1 contained numerous instances of words such as pitcher, mount, ballpark, etc., the meaning of strike*1 could be associated with that of a swing and a miss in baseball);
a second graphical user interface configured to receive a search query including at least one search term and at least one normalized term of the plurality of normalized terms (Col. 8 Ln 52-54 Bradford discloses “an initial query consisting of the word strike would retrieve documents in all three of the clusters in the earlier example);
a memory having storage capacity; and at least one processor coupled to the memory and the first and second graphical user interfaces and configured to: identify a first document within the plurality of documents, the first document including the at least one search term and a first plurality of non-normalized terms corresponding to at least one syntactic structure associated with the at least one normalized term of the plurality of normalized terms and satisfying at least one condition relating to a presence or an absence of the at least one disambiguation term (Col. 8 Ln. 57-58 Bradford discloses "This would be sufficient information to select (or highly rank) documents that contained the desired sense of strike". The word strike si seen as the search term. Col. 9 Ln. 32-34 Bradford discloses "Sets of terms whose co-location indicates specific meaning readily could be derived from sources such as machine-readable dictionaries. The set of terms is seen as the non-normalized terms. Deriving their meaning from sources such as dictionaries is seen as the syntactic structure. Word Net, and tagged corpora" and Col. 9 Ln. 65 - Col. 10 Ln. 15 "Consider a sense to be disambiguated, it has a position in the space based on the documents in which it occurs. This position could be assigned the meaning corresponding to: the closest instance of the same term that has a tagged sense [from the corpora); the tag associated with the closest centroid of multiple instances of the same term that have the same sense, i.e., the implicit position of that sense of the term considering only the terms from the tagged corporate; the preponderant tag of the K-nearest instances of tagged instances of that term ... the tag for the closest term for which a tag is known - in case the term to be disambiguated itself does not appear in the tagged corpus; the preponderant tag of the K-nearest terms that have established tags...");
Bradford does not teach but Barik teaches determine a first numerical location of a first non-normalized term in the first plurality of non-normalized terms in the first document; determine a second numerical location of a second non-normalized term in the first plurality of non-normalized terms in the first document; determine a first numerical distance between the first numerical location and the second numerical location (Page 10 Paragraph 3 Barik discloses here the proposed algorithm 1,1 matches each user-query terms with the document terms. In case of a match, the positional index of the matched document-term is stored in the initialized data structure. In addition the position of maximum and minimum are defined. And evaluates the difference between the maximum and minimum. The positional index related to each matched term is seen as the first numerical location of the first non-normalized term. A second match is seen as the second numerical location.” - Algorithm 1.1 matches multiple query terms and stores the locations of multiple matches);
Bradford and Barik are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Barik, to allow words used to describe a definition by documents that can vary and are not always semantically related. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 3 last paragraph and Pg. 4 last paragraph Barik).
Bradford teaches identify a second document within the plurality of documents, the second document including the at least one search term and a second plurality of non-normalized terms corresponding to at least one syntactic structure associated with the at least one normalized term of the plurality of normalized terms and satisfying the at least one condition relating to the presence or the absence of the at least one disambiguation term (Col. 12 Ln. 8-9  Bradford discloses "... each matrix element (i,j) corresponds to the number of occurrences of term i in document j" - this implicitly indicates that more than one documents are identified to contain the search term. The matrix element is seen as the syntactic structure. Bradford discloses an “if” condition is satisfied then the query term proximity of the term);
determine a third numerical location of a third non-normalized term in the second plurality of non-normalized terms in the second document; determine a fourth numerical location of a fourth non-normalized term in the second plurality of non-normalized terms in the second document; determine a second numerical distance between the third numerical location and the fourth numerical location (Page 10 Paragraph 3 Barik discloses here the proposed algorithm 1,1 matches each user-query terms with the document terms. In case of a match, the positional index of the matched document-term is stored in the initialized data structure. In addition the position of maximum and minimum are defined. And evaluates the difference between the maximum and minimum. The positional index related to each matched term is seen as the third numerical location of the third non-normalized term. A second match is seen as the fourth numerical location.” - Algorithm 1.1 matches multiple query terms and stores the locations of multiple matches);
and present a plurality of search results comprising at least a first summary of the first document and a second summary of the second document, wherein the plurality of search results are sorted relative to each other based at least on the first numerical distance and the second numerical distance, a smaller numerical distance being associated with a higher search ranking (Page 10 Paragraph 3 Barik discloses "The scope of span value, is pivotal in the placement of relevant documents among the set of matched list of documents, and further to improve the effects of user relevance. As the Span score steers the positioning of a document in the relevance rank and primarily driven by the closeness of the query terms within the each documents" - The closeness of the query terms corresponds to a smaller numerical distance).


As to claim 2 Bradford in combination with Barik teaches each and every limitation of claim 1.
In addition Bradford teaches “each of the one or more syntactic structures comprises one or more words” (Col. 9 Lines 5-15 Bradford discloses the collection of text is words).

As to claim 7 Bradford teaches a computer-implemented method for generating concept-based search summaries from a plurality of documents, the method comprising: 
receiving information identifying a meaning taxonomy including a plurality of meaning loaded entities and at least one disambiguation term, each meaning loaded entity of the plurality of meaning loaded entities being associated with one or more syntactic structures that associate non-normalized terms with a plurality of normalized terms (Col. 6 Lines 15-20 Bradford discloses latent semantic indexing that provides a vector space that is used to extract semantic information within a collection of text.  The vector space is seen as the syntactic structure. Col. 9 Ln. 5-14 Bradford discloses such information consist of a small collection of text in which word senses have been tagged with meaning, as described below. Such as a dictionary or thesaurus, matching the sense of a term with the closest meaning or the preponderant meaning of the terms near to the sense under consideration. The thesaurus is seen as the taxonomy. The sense of a term is seen as the disambiguation term. Bradford also discloses if the documents, near the implicit position of strike*1 contained numerous instances of words such as pitcher, mount, ballpark, etc., the meaning of strike*1 could be associated with that of a swing and a miss in baseball);
receiving a search query including at least one search term and identifying at least one meaning loaded entity of the plurality of meaning loaded entities (Col. 8 Ln 52-54 Bradford discloses “an initial query consisting of the word strike would retrieve documents in all three of the clusters in the earlier example);
identifying a first document within the plurality of documents, the first document including the at least one search term and a first plurality of non-normalized terms corresponding to at least one syntactic structure associated with the at least one meaning loaded entity of the plurality of meaning loaded entities  (Col. 8 Ln. 57-58 Bradford discloses "This would be sufficient information to select (or highly rank) documents that contained the desired sense of strike". The word strike si seen as the search term. and Col. 9 Ln. 32-34 Bradford discloses "Sets of terms whose co-location indicates specific meaning readily could be derived from sources such as machine-readable dictionaries. The set of terms is seen as the non-normalized terms. Deriving their meaning from sources such as dictionaries is seen as the syntactic structure. Word Net, and tagged corpora" and Col. 9 Ln. 65 - Col. 10 Ln. 15 "Consider a sense to be disambiguated, it has a position in the space based on the documents in which it occurs. This position could be assigned the meaning corresponding to: the closest instance of the same term that has a tagged sense [from the corpora); the tag associated with the closest centroid of multiple instances of the same term that have the same sense, i.e., the implicit position of that sense of the term considering only the terms from the tagged corporate; the preponderant tag of the K-nearest instances of tagged instances of that term ... the tag for the closest term for which a tag is known - in case the term to be disambiguated itself does not appear in the tagged corpus; the preponderant tag of the K-nearest terms that have established tags...");
Bradford does not teach but Barik teaches determining a first numerical location of a first non-normalized term in the first plurality of non-normalized terms in the first document; determining a second numerical location of a second non-normalized term in the first plurality of non-normalized terms in the first document, determining a first numerical distance between the first numerical location and the second numerical location (Page 10 Paragraph 3 Barik discloses here the proposed algorithm 1,1 matches each user-query terms with the document terms. In case of a match, the positional index of the matched document-term is stored in the initialized data structure. In addition the position of maximum and minimum are defined. And evaluates the difference between the maximum and minimum. The positional index related to each matched term is seen as the first numerical location of the first non-normalized term. A second match is seen as the second numerical location.” - Algorithm 1.1 matches multiple query terms and stores the locations of multiple matches);
Bradford and Barik are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Barik, to allow words used to describe a definition by documents that can vary and are not always semantically related. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 3 last paragraph and Pg. 4 last paragraph Barik).
Bradford teaches identifying a second document within the plurality of documents, the second document including the at least one search term and a second plurality of non-normalized terms corresponding to at least one syntactic structure associated with the at least one meaning loaded entity of the plurality of meaning loaded entities and satisfying the at least one condition relating to the presence or the absence of the at least one disambiguation term and satisfying at least one condition relating to a presence or an absence of the at least one disambiguation term (Col. 12 Ln. 8-9  Bradford discloses "... each matrix element (i,j) corresponds to the number of occurrences of term i in document j" - this implicitly indicates that more than one documents are identified to contain the search term. The matrix element is seen as the syntactic structure. Bradford discloses an “if” condition is satisfied then the query term proximity of the term);
determine a third numerical location of a third non-normalized term in the second plurality of non-normalized terms in the second document; determine a fourth numerical location of a fourth non-normalized term in the second plurality of non-normalized terms in the second document; determine a second numerical distance between the third numerical location and the fourth numerical location (Page 10 Paragraph 3 Barik discloses here the proposed algorithm 1,1 matches each user-query terms with the document terms. In case of a match, the positional index of the matched document-term is stored in the initialized data structure. In addition the position of maximum and minimum are defined. And evaluates the difference between the maximum and minimum. The positional index related to each matched term is seen as the third numerical location of the third non-normalized term. A fourth match is seen as the fourth numerical location.” - Algorithm 1.1 matches multiple query terms and stores the locations of multiple matches);
presenting a plurality of search results comprising at least a first summary of the first document and a second summary of the second document, wherein the plurality of search results are sorted relative to each other based at least on first numerical distance and the second numerical distance, a smaller numerical distance being associated with a higher search ranking (Page 10 Paragraph 3 Barik discloses "The scope of span value, is pivotal in the placement of relevant documents among the set of matched list of documents, and further to improve the effects of user relevance. As the Span score steers the positioning of a document in the relevance rank and primarily driven by the closeness of the query terms within the each documents" - The closeness of the query terms corresponds to a smaller numerical distance).


	As to claim 16 Bradford teaches a one or more non-transitory computer readable media having stored thereon sequences of instruction, the sequences of instruction including executable instructions that instruct at least one processor to: 
receive information identifying a meaning taxonomy including (a) one or more syntactic structures that associate non-normalized terms with a plurality of normalized terms (b) and at least one disambiguation term (Col. 6 Lines 15-20 Bradford discloses latent semantic indexing that provides a vector space that is used to extract semantic information within a collection of text.  The vector space is seen as the syntactic structure. Col. 9 Ln. 5-14 Bradford discloses such information consist of a small collection of text in which word senses have been tagged with meaning, as described below. Such as a dictionary or thesaurus, matching the sense of a term with the closest meaning or the preponderant meaning of the terms near to the sense under consideration. The thesaurus is seen as the taxonomy. The sense of a term is seen as the disambiguation term. Bradford also discloses if the documents, near the implicit position of strike*1 contained numerous instances of words such as pitcher, mount, ballpark, etc., the meaning of strike*1 could be associated with that of a swing and a miss in baseball);
receive a search query including at least one search term and identifying at least one normalized term of the plurality of normalized terms (Col. 8 Ln 52-54 Bradford discloses “an initial query consisting of the word strike would retrieve documents in all three of the clusters in the earlier example); 
identify a first document within the plurality of documents, the first document including the at least one search term and a first plurality of non-normalized terms corresponding to at least one syntactic structure associated with the at least one normalized term of the plurality of normalized terms (Col. 8 Ln. 57-58 Bradford discloses "This would be sufficient information to select (or highly rank) documents that contained the desired sense of strike". The word strike si seen as the search term. Col. 9 Ln. 32-34 Bradford discloses "Sets of terms whose co-location indicates specific meaning readily could be derived from sources such as machine-readable dictionaries. The set of terms is seen as the non-normalized terms. Deriving their meaning from sources such as dictionaries is seen as the syntactic structure. Word Net, and tagged corpora" and Col. 9 Ln. 65 - Col. 10 Ln. 15 "Consider a sense to be disambiguated, it has a position in the space based on the documents in which it occurs. This position could be assigned the meaning corresponding to: the closest instance of the same term that has a tagged sense [from the corpora); the tag associated with the closest centroid of multiple instances of the same term that have the same sense, i.e., the implicit position of that sense of the term considering only the terms from the tagged corporate; the preponderant tag of the K-nearest instances of tagged instances of that term ... the tag for the closest term for which a tag is known - in case the term to be disambiguated itself does not appear in the tagged corpus; the preponderant tag of the K-nearest terms that have established tags...");
Bradford does not teach but Barik teaches determine a first numerical location of a first non-normalized term in the first plurality of non-normalized terms in the first document; determine a second numerical location of a second non-normalized term in the first plurality of non-normalized terms in the first document; determine a first numerical distance between the first numerical location and the second numerical location (Page 10 Paragraph 3 Barik discloses here the proposed algorithm 1,1 matches each user-query terms with the document terms. In case of a match, the positional index of the matched document-term is stored in the initialized data structure. In addition the position of maximum and minimum are defined. And evaluates the difference between the maximum and minimum. The positional index related to each matched term is seen as the first numerical location of the first non-normalized term. A second match is seen as the second numerical location.” - Algorithm 1.1 matches multiple query terms and stores the locations of multiple matches);
Bradford and Barik are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the ordering of Barik, to allow words used to describe a definition by documents that can vary and are not always semantically related. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 3 last paragraph and Pg. 4 last paragraph Barik).
Bradford teaches identify a second document within the plurality of documents, the second document including the at least one search term and a second plurality of non-normalized terms corresponding to at least one syntactic structure associated with the at least one normalized term of the plurality of normalized terms and satisfying the at least one condition relating to the presence or the absence of the at least one disambiguation term and satisfying at least one condition relating to a presence or an absence of the at least one disambiguation term (Col. 12 Ln. 8-9  Bradford discloses "... each matrix element (i,j) corresponds to the number of occurrences of term i in document j" - this implicitly indicates that more than one documents are identified to contain the search term. The matrix element is seen as the syntactic structure. Bradford discloses an “if” condition is satisfied then the query term proximity of the term);
determine a third numerical location of a third non-normalized term in the second plurality of non-normalized terms in the second document; determine a fourth numerical location of a fourth non-normalized term in the second plurality of non-normalized terms in the second document; determine a second numerical distance between the third numerical location and the fourth numerical location (Page 10 Paragraph 3 Barik discloses here the proposed algorithm 1,1 matches each user-query terms with the document terms. In case of a match, the positional index of the matched document-term is stored in the initialized data structure. In addition the position of maximum and minimum are defined. And evaluates the difference between the maximum and minimum. The positional index related to each matched term is seen as the third numerical location of the third non-normalized term. A fourth match is seen as the fourth numerical location.” - Algorithm 1.1 matches multiple query terms and stores the locations of multiple matches);
present a plurality of search results comprising at least a first summary of the first document and a second summary of the second document, wherein the plurality of search results are sorted relative to each other based at least on the first numerical distance and the second numerical distance, a smaller numerical distance being associated with a higher search ranking (p. 1989-1990: Hans discloses a ranked result list shows sentences matching keywords and concepts. These sentences form the summary of a document. Hans discloses searching across neighboring sentences for matches to increase the number of occurrences which leads to a higher ranking).



6.	Claims 3, 4, 5, 6, 9, 10, 13, 14, 15, 17, 18, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradford U.S. Patent No. 7,415,462 (herein as ‘Bradford’) in combination with “Placing Query Term Proximity In Search Context” by Tirthankar Barik and Vikram Singh (herein as ‘Barik’) and further in view of Hans-Michael Muller et al., "Textpresso: An Ontology-Based Information Retrieval and Extraction System for Biological Literature", PLOS BIOLOGY, vol. 2, no. 11, p. 1984-1998, September 21, 2004 (cited in the IDS filed on 2/21/2017 and referenced as “Hans”).

As to claim 3 Bradford in combination with Barik teaches each and every limitation of claim 1.
Bradford in combination with Barik does not teach but Hans teaches the first interface is further configured to receive a proximity requirement between the at least one search term and the at least one syntactic structure and wherein the at least one processor is configured to filter the plurality of summaries to summaries that fulfill the proximity requirement (p. 1988-1989 Hans discloses The user defines that keywords and concepts contained in a query must occur in the same sentence. This is, implicitly, a proximity requirement. When the user then views matching sentences, which form the summary, the user only sees summaries that fulfil the proximity requirement).

As to claim 4 Bradford in combination with Barik teaches each and every limitation of claim 1.
Bradford in combination with Barik does not teach but Hans teaches “wherein the at least one processor is further configured to sort the plurality of search results by a number of occurrences of the one or more syntactic structures” (p. 1989, left column Hans discloses this list is sorted according to the number of occurrences of matches in the document, so the most relevant document will be on the top of the list).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 5 Bradford in combination with Barik teaches each and every limitation of claim 1.
Bradford in combination with Barik does not teach but Hans teaches “the at least one summary includes first text string from the at least one document including the first search term and the at least one syntactic structure” (p. 1989-1990 Hans discloses - A series of buttons for the whole list as well as for each document is available, allowing the user to view matching sentences or prepare search results in various formats. For example, the researcher might be interested in facts about genetic regulation of cells. Assuming that many facts are expressed in one sentence, he would search for the categories ‘‘gene,’’ ‘‘regulation,’’ and ‘‘cell or cell group’’ in a sentence. He can then view the matches (and surrounding sentences) of the search return and decide which facts are relevant. If one is not interested in all genetic regulation instances mentioned in the literature, it might be more useful to combine keywords with categories.).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 6 Bradford in combination with Barik teaches each and every limitation of claim 1.
Bradford in combination with Barik does not teach but Hans teaches “the at least one normalized term includes two or more normalized term and wherein the first summary includes a plurality of syntactic structures associated with the normalized term” (p. 1989-1990: Hans discloses a result list shows sentences matching keywords and concepts. These sentences form the summary of a document).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).

As to claim 9 Bradford in combination with Barik teaches each and every limitation of claim 7.
Bradford in combination with Barik does not teach but Hans teaches further comprising receiving information identifying a proximity requirement between the at least one search term and the at least one syntactic structure and filtering the plurality of search results to documents that fulfill the proximity requirement (p. 1988-1989 Hans discloses The user defines that keywords and concepts contained in a query must occur in the same sentence. This is, implicitly, a proximity requirement. When the user then views matching sentences, which form the summary, the user only sees summaries that fulfil the proximity requirement).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 10 Bradford in combination with Barik teaches each and every limitation of claim 7.
Bradford in combination with Barik does not teach but Hans teaches further comprising sorting the plurality of search results by a number of instances that each respective search results includes the one or more syntactic structures (p. 1989, left column Hans discloses this list is sorted according to the number of occurrences of matches in the document, so the most relevant document will be on the top of the list).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 13 Bradford in combination with Barik teaches each and every limitation of claim 7.
Bradford in combination with Barik does not teach but Hans teaches wherein displaying the first summary includes displaying at least one text string from the at least one document including the first search term and the at least one syntactic structure (p. 1989-1990 Hans discloses - A series of buttons for the whole list as well as for each document is available, allowing the user to view matching sentences or prepare search results in various formats. For example, the researcher might be interested in facts about genetic regulation of cells. Assuming that many facts are expressed in one sentence, he would search for the categories ‘‘gene,’’ ‘‘regulation,’’ and ‘‘cell or cell group’’ in a sentence. He can then view the matches (and surrounding sentences) of the search return and decide which facts are relevant. If one is not interested in all genetic regulation instances mentioned in the literature, it might be more useful to combine keywords with categories).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 14 Bradford in combination with Barik teaches each and every limitation of claim 7.
Bradford in combination with Barik does not teach but Hans teaches  - 29 -Attorney Docket No.: N2020-700519“wherein receiving the search query identifying the at least one normalized term includes receiving the search query identifying two or more normalized terms and wherein displaying the first summary includes displaying a plurality of syntactic structures associated with the two or more meaning loaded entities” (Abstract; p. 1988-1990: the user searches with a combination of concepts and keywords. P.1990-1991 - An extension (the advanced retrieval interface) allows the use of the subcategories of the ontology and the specification of Boolean operators, thereby concatenating categories and keywords with ‘‘or’’ or ‘‘not’’ to permit alternatives or exclude certain items. One special subdivision of terms is the distinction between named and unnamed entities: Categories can include both general terms and specific names of entities. For example, the word ‘‘gene’’ would be an unnamed term of the gene category, while ‘‘lin-11’’ is a named entity. The general terms will likely be used for fact extraction across several neighboring sentences, but they might also be useful for retrieval purposes, even though the rate of false positives might be much higher in the latter case. Lastly, the user can determine how a keyword or category term has to be matched numerically. The options ‘‘greater tHans,’’ ‘‘less tHans,’’ and ‘‘equal to’’ are available together with a drop-down menu for the number of occurrences).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 15 Bradford in combination with Barik teaches each and every limitation of claim 7.
Bradford in combination with Barik does not teach but Hans teaches “further comprising receiving information identifying a syntactic structure associated with the at least one normalized term and filtering out documents that include the syntactic structure.” (Abstract; p. 1988-1990: the user searches with a combination of concepts and keywords. P.1990-1991 - An extension (the advanced retrieval interface) allows the use of the subcategories of the ontology and the specification of Boolean operators, thereby concatenating categories and keywords with ‘‘or’’ or ‘‘not’’ to permit alternatives or exclude certain items. One special subdivision of terms is the distinction between named and unnamed entities: Categories can include both general terms and specific names of entities. For example, the word ‘‘gene’’ would be an unnamed term of the gene category, while ‘‘lin-11’’ is a named entity. The general terms will likely be used for fact extraction across several neighboring sentences, but they might also be useful for retrieval purposes, even though the rate of false positives might be much higher in the latter case. Lastly, the user can determine how a keyword or category term has to be matched numerically. The options ‘‘greater tHans,’’ ‘‘less tHans,’’ and ‘‘equal to’’ are available together with a drop-down menu for the number of occurrences).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 17 Bradford in combination with Barik teaches each and every limitation of claim 16.	
In addition Hans teaches wherein the sequences of instructions further comprise instructions that instruct the at least one processor to: receive a proximity requirement between the at least one search term and the at least one syntactic structure; and filter the plurality of summaries to summaries that fulfill the proximity requirement (p. 1988-1989 Hans discloses The user defines that keywords and concepts contained in a query must occur in the same sentence. This is, implicitly, a proximity requirement. When the user then views matching sentences, which form the summary, the user only sees summaries that fulfil the proximity requirement).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 18 Bradford in combination with Barik teaches each and every limitation of claim 1.
In addition Hans teaches wherein the at least one processor is further configured to: determine, as a requisite for including the first document in the plurality of search results, that the first plurality of non-normalized terms satisfies a proximity requirement between a first non-normalized term in the first plurality of non-normalized terms and a second non-normalized term in the first plurality of non-normalized terms (Pg. 1989 Hans discloses locating the words “gene”, “regulation” and cell or cell group within a sentence);
and filter out at least one document in the plurality of documents that does not satisfy the proximity requirement (Pg. 1989 Hans discloses locating the words “gene”, “regulation” and cell or cell group within a sentence and presenting the matches to the user.  The results that do not match are seen as documents that do not satisfy the proximity requirement).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 19 Bradford in combination with Barik teaches each and every limitation of claim 7.
In addition Hans teaches further comprising: determining, as a requisite for including the first document in the plurality of search results, that the first plurality of non-normalized terms satisfies a proximity requirement between a first non-normalized term in the first plurality of non-normalized terms and a second non- normalized term in the first plurality of non-normalized terms (Pg. 1989 Hans discloses locating the words “gene”, “regulation” and cell or cell group within a sentence);
and filtering out at least one document in the plurality of documents that does not satisfy the proximity requirement (Pg. 1989 Hans discloses locating the words “gene”, “regulation” and cell or cell group within a sentence and presenting the matches to the user.  The results that do not match are seen as documents that do not satisfy the proximity requirement).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 20 Bradford in combination with Barik teaches each and every limitation of claim 16.
In addition Hans teaches wherein the sequences of instructions further comprise instructions that instruct the at least one processor to: determine, as a requisite for including the first document in the plurality of search results, that the first plurality of non-normalized terms satisfies a proximity requirement between a first non-normalized term in the first plurality of non-normalized terms and a second non-normalized term in the first plurality of non-normalized terms (Pg. 1989 Hans discloses locating the words “gene”, “regulation” and cell or cell group within a sentence);
and filter out at least one document in the plurality of documents that does not satisfy the proximity requirement (Pg. 1989 Hans discloses locating the words “gene”, “regulation” and cell or cell group within a sentence and presenting the matches to the user.  The results that do not match are seen as documents that do not satisfy the proximity requirement).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).


As to claim 21 Bradford in combination with Barik teaches each and every limitation of claim 20.
In addition Hans teaches wherein the sequences of instructions further comprise instructions that instruct the at least one processor to: receive an expert rule set, defined by an information domain expert, comprising the proximity requirement (Pg. 1991 Hans discloses the human expert classifying the different types of data into groups).
Bradford and Hans are analogous art because they are in the same field of endeavor, term processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the term processing of Bradford to include the term location of Hans, to increase the chance that the search engine will return a sentence describing a keyword. The suggestion/motivation to combine is that it would be obvious to try in order to get relevant results (Pg. 1985, right hand column; 1st paragraph Hans).



7.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans-Michael Muller et al., "Textpresso: An Ontology-Based Information Retrieval and Extraction System for Biological Literature", PLOS BIOLOGY, vol. 2, no. 11, p. 1984-1998, September 21, 2004 (cited in the IDS filed on 2/21/2017 and referenced as “Hans”) and Chatterjee et al., US 2016/0162582 A1 as applied to claim 7 above and in view of Seuss et al., US 2009/0099993 A1.

As to claim 8 Hans and Chatterjee teaches each and every limitation of claim 7.
	Hans doesn’t explicitly teach but Seuss teaches:
	“wherein receiving information identifying the meaning taxonomy comprises receiving information identifying at least one expert rule set” (Fig.8, [0039] and [0020-0021] - In the system, the plurality of concepts may include a plurality of meaning loaded entities. In the system, the set of expert rules may include a set of logical propositions that are expressed in terms of meaning loaded entities. In the system, the controller may be further configured to store the association of the at least one document with a concept within the meaning taxonomy, and the concept may be associated with a non-normalized syntactic structure that is included in the at least one document.).
	The examiner’s Note: Hans at p.1988-1991 and table 3 shows the mapping of concepts to regular expressions which would be an implicit rule set, however in the interest of compact prosecution the examiner has relied on the Suess reference that includes a more explicit teaching for the limitation above.
	Hans and Seuss are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the taxonomy of Hans and incorporate the teachings of Seuss in order to have the method of claim 8. Doing so would enable one of ordinary skill in the art to encode his categorical knowledge into the system in the manner most beneficial for application of an expert rule set (Seuss: [0039]).

8.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hans-Michael Muller et al., "Textpresso: An Ontology-Based Information Retrieval and Extraction System for Biological Literature", PLOS BIOLOGY, vol. 2, no. 11, p. 1984-1998, September 21, 2004 (cited in the IDS filed on 2/21/2017 and referenced as “Hans”) and Chatterjee et al., US 2016/0162582 A1 as applied to claim 7 above and in view of Paulin US 2016/0342590 A1.

As to claim 12 Hans and Chatterjee teaches each and every limitation of claim 7.
Hans doesn’t explicitly teach but Paulin teaches: “sorting the at least one document by a date associated with the document”. (Fig. 1-6 and [0053] An example of finding an inconsistency includes loading five years of regulatory filings for use with the tools and selecting a filter that displays, via a viewer pane, only the pages that are related to "telecommunication protocols". Based on the filtering, thousands of pages from the five years of filings are removed and the displayed pages are reduced to a small number of pages that relate only to the telecommunication protocol the user chose to filter by. Next, the user can sort the pages or documents into columns, such as by document name or date, including creation date or publication date. To view the displayed documents in further detail, the user can zoom in and pan left to right to quickly read and review the relevant pages from multiple documents side by side to visually identify, within a single window, if the paragraphs from two or more documents have inconsistent language. Further, if sorted by date, the user can determine exactly what point in the history of the documents the language became inconsistent. This tool can also be used to sort, filter and visualize transcripts of a particular witness or witnesses in litigation in order to more easily identify inconsistencies in reporting and testimony, both in deposition and in trial).
	Hans and Paulin are analogous to the claimed invention due to their similar fields of endeavor.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sorting step of Hans and incorporate the teachings of Paulin in order to have the method of claim 12. Doing so would enable one of ordinary skill in the art to efficiently search through large amounts of data from the current case and prior cases. (Paulin: [0023]).



Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  April 26, 2021Examiner, Art Unit 2159            
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159